*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-XX-XXXXXXX
                                                              11-MAR-2021
                                                              08:00 AM
                                                              Dkt. 37 OP



             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---
________________________________________________________________

                      IN RE L.I. AND H.D.K
________________________________________________________________

                              SCWC-XX-XXXXXXX

            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
         (CAAP-XX-XXXXXXX; FC-S NOS. 14-1-0092 and 15-1-0072)

                              MARCH 11, 2021

   RECKTENWALD, C.J., NAKAYAMA, McKENNA, AND WILSON, JJ., AND
    CIRCUIT JUDGE CATALDO, IN PLACE OF POLLACK, J., RECUSED

                  OPINION OF THE COURT BY WILSON, J.

                             I.   INTRODUCTION

            This case arises from the termination of Petitioner/

Appellant mother’s (“Mother”) parental rights as to her children

L.I. and H.D.K.     Mother asserts that the Family Court of the

Second Circuit1 (“family court”) erred in failing to appoint

counsel prior to the grant of foster custody.



     1
            The Honorable Keith E. Tanaka presided.
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


           The instant appeal also makes apparent an

inconsistency in this court’s opinion in In re T.M., 131 Hawaiʻi

419, 319 P.3d 338 (2014), regarding when counsel must be

appointed for a parent in a child custody proceeding.

           The failure to appoint Mother counsel at the time the

Department of Human Services (“DHS”) filed a petition for foster

custody violates In re T.M., and was thus, structural error.                 As

discussed below, however, because foster custody or termination

of parental rights is possible upon the filing of a petition for

family supervision, we now further hold that Mother should have

been appointed counsel at the time DHS filed its petition for

family supervision.      Accordingly, we vacate the Intermediate

Court of Appeals’ (“ICA”) Judgment on Appeal affirming the

family court’s order granting DHS foster custody and subsequent

order terminating Mother’s parental rights and remand.

                             II.   BACKGROUND2

           Mother has two children, L.I., who was born on

December 22, 2012, and H.D.K, who was born on June 18, 2015.

DHS’s involvement with L.I. and H.D.K. began after a report of

Mother’s substance use.       Mother admitted to her substance abuse

problem during an interview with DHS.         On June 13, 2014, DHS

      2
            The procedural history of this case will not be fully discussed
as the only issue before this court is whether the family court erred when it
failed to appoint Mother counsel prior to the grant of foster custody.




                                      2
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


filed its Petition for Family Supervision of Mother’s then-only

child, L.I., and on June 24, 2014, Mother consented to family

supervision of L.I.

            On July 22, 2014, Mother agreed to her first service

plan, which required her to participate in a substance abuse

assessment and recommended treatment, to receive individual

counseling, to be responsible for L.I.’s needs, and to cooperate

with DHS.

            On January 13, 2015, the family court conducted a

periodic review hearing, where DHS’s Safe Family Home Report

(“SFHR”) filed on January 9, 2015 was admitted by the court,

which documented Mother’s inability to “manage her life” and

care for L.I.   The family court revoked family supervision and

placed L.I. in foster care with DHS effective January 13, 2015.

Additionally, the family court ordered its second service plan,

and Mother agreed to participate in a psychological evaluation,

a substance abuse assessment and recommended treatment, random

urine analysis if recommended by the assessment, and monthly

contact with the social worker by telephone, email, or in

person.   On April 14, 2015, Mother was appointed counsel.

            On June 18, 2015, H.D.K. was born drug-exposed,

testing positive for methamphetamines at birth.          DHS filed a

petition for temporary foster custody of H.D.K.          On August 31,

2015, Mother stipulated to the court’s jurisdiction due to a


                                     3
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


threat of harm from “inadequate housing” and agreed to court-

ordered services.    The court awarded DHS foster custody over

H.D.K. and ordered the service plan dated August 31, 2015, which

involved both children.

          Mother failed to comply with her August 31, 2015

service plan, and a SFHR filed on December 24, 2015 documented

that there were unresolved safety issues including substance

abuse, lack of stable housing, and emotional and mental health

issues.

          At the hearing on December 29, 2015, DHS asked that an

Order to Show Cause (“OSC”) hearing be set pursuant to HRS

§ 587A-29 (2019), requiring Mother to present evidence as to why

the case should not be set for a termination of parental rights

or legal guardianship hearing.       The court found “in favor of the

department that this case should go into permanency” because

“mother has not met the burden[.]”

          On August 11, 2017, DHS filed its Motion to Establish

a Permanent Plan (“MEPP”).      Mother contested the MEPP, and a

trial was scheduled for October 20, 2017.         The MEPP’s stated

goal was to terminate Mother’s parental rights, have DHS be

nominated as permanent custodian, and have the children adopted

under HRS § 587A-33 (2016).      The hearing on the MEPP took place

on October 20, 2017 and January 5, 2018.         On January 31, 2018,

the family court issued its Order Re:        Permanent Plans.      The


                                     4
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


court found that Mother “has consistently failed to comply with

service plans” and that the “adoption of both children, each to

different adoptive parents and homes”3 is “in the best interests

of each minor.”     The court ordered the Permanent Plan for both

children and ordered the placement for each child with the

adoptive parents, directing DHS to file its motion to terminate

parental rights within 60 days.           DHS filed a Motion to Terminate

Parental Rights (“MTPR”) on July 6, 2018.

            On September 21, 2018, the family court issued its

Order Terminating Parental Rights, finding by clear and

convincing evidence that Mother was not presently willing and

able to provide the children with a safe family home, even with

the assistance of a service plan.          The family court also found

the proposed Permanent Plan to be in the best interests of the

children.    The court granted DHS’s MTPR, terminated Mother’s

parental rights, awarded permanent custody of the children to

DHS, and approved the Permanent Plan dated July 6, 2018.

            On October 8, 2018, Mother appealed to the ICA.

Relevant to this appeal, Mother argued that the family court

abused its discretion when it only appointed her counsel ninety-

seven days after her older child was placed in foster custody.

      3
            The court noted that although “in separate homes, the children
spend a considerable amount of time visiting with each other while in the
current placement.”




                                      5
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Mother stated that this court held in In re T.M. that a family

court must appoint counsel for indigent parents when a petition

for temporary foster custody is granted.

          The ICA filed a Summary Disposition Order (“SDO”) on

April 6, 2020, affirming the family court’s September 21, 2018

Order Terminating Parental Rights.        The ICA held that although

the family court erred by failing to appoint counsel for Mother

until ninety-seven days after L.I. was placed in foster custody,

the error was harmless because Mother suffered no prejudice or

harm as a result.    Quoting In re T.M., the ICA noted that “the

Hawai‘i Supreme Court clearly held that ‘trial courts must

appoint counsel for indigent parents upon the granting of a

petition to DHS for temporary foster custody of their

children.’”   131 Hawaiʻi at 436, 319 P.3d at 355.         However, the

ICA explained that “under the circumstances of this case, we are

reluctant to vacate the Termination Order on this ground.”             The

ICA observed that although the “delay of three months was

impermissible,” Mother’s “early departure from the courtroom on

January 13, 2015, her failure to provide DHS a specific street

address for her new residence, and her inconsistent responses to

voicemail messages and instructions for completing the paperwork




                                     6
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


necessary to establish her indigency all contributed greatly to

the delay.”4

           Mother filed an application for writ of certiorari to

review the ICA’s decision on June 12, 2020.           In Mother’s

application, she presents two questions related to the family

court’s delay in appointing her counsel:

           (1)    Does this Court’s ruling in In re T.M., 319 P.3d 338,
                  340 (Haw. 2014), require a trial court in a child
                  welfare case to appoint counsel for a parent upon the
                  State’s filing of a petition seeking custody, and
                  prior to the deprivation of custody?

           (2)    Where the trial court fails to appoint counsel, is
                  that failure harmful per se such that reversal is
                  required without the parent having to demonstrate
                  prejudice?

In addition, Mother argues that there is ambiguity “as to

whether courts must appoint counsel upon filing of the petition

or whether due process permits such appointment to be delayed

until after a court grants foster custody of the children to the

State.”   Mother observes that In re T.M. created ambiguity

because it gives conflicting guidance as to when counsel must be

appointed:

           It stated that “from and after the filing date of this
           opinion, courts must appoint counsel for indigent parents
           once DHS files a petition to assert foster custody over a
           child.” . . . . However, the Court also stated later in
           the opinion that “upon the filing date of this opinion,

     4
            At the January 13, 2015 periodic review hearing, the family court
noted that there were continuing concerns regarding Mother’s ability to care
for L.I., and DHS sought foster custody. After the family court granted
foster custody over L.I. to DHS, Mother left the room prior to the hearing’s
conclusion.




                                      7
      *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


             trial courts must appoint counsel for indigent parents upon
             the granting of a petition to DHS for temporary foster
             custody of their children.”

                          III.    STANDARD OF REVIEW

A.     Constitutional Law

             “We answer questions of constitutional law by

exercising our own independent constitutional judgment based on

the facts of the case.        Thus, we review questions of

constitutional law under the right/wrong standard.”              State v.

Ui, 142 Hawaiʻi 287, 292, 418 P.3d 628, 633 (2018).

                                 IV.   DISCUSSION

A.     In re T.M. requires counsel to be appointed at the time DHS
       files a petition for family supervision or a petition
       asserting custody over the child.

             In In re T.M., the petitioner appealed from an order

granting temporary foster custody of her children to DHS because

she was not appointed counsel until nineteen months after DHS

filed its petition for temporary foster custody.              131 Hawaiʻi at

421, 319 P.3d at 340.        This court held that the family court’s

failure to appoint counsel constituted an abuse of discretion.

Id.    The In re T.M. court explained that, had the petitioner

been appointed counsel sooner, she may have been able to comply

with the terms of the family plan and provide her child with a

safe family home, thus potentially avoiding the subsequent

termination of her parental rights.           Id. at 433, 319 P.3d at

352.    The In re T.M. court concluded by holding that “parents



                                         8
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


have a constitutional right to counsel under article I, section

5 in parental termination proceedings and that from and after

the filing date of this opinion, courts must appoint counsel for

indigent parents once DHS files a petition to assert foster

custody over a child.”      Id. at 421, 319 P.3d at 340.

           The In re T.M. court repeatedly explained that counsel

must be appointed once DHS files a petition to assert foster

custody.   See id. at 435, 319 P.3d at 354 (“Thus, as soon as DHS

files a petition asserting custody over a child, parents’ rights

are ‘substantially affected.’        At that point, an attorney is

essential to protect an indigent parent’s liberty interest in

the care, custody and control of his or her children.”); id.

(“Mandating the appointment of counsel for indigent parents once

DHS moves for custody would remove the vagaries of a case-by-

case approach.”).5     However, near the end of the opinion, the In

re T.M. court states:      “We direct that upon the filing date of

this opinion, trial courts must appoint counsel for indigent

parents upon the granting of a petition to DHS for temporary


     5
            Furthermore, footnote 23 of the In re T.M. opinion explained that
indigent criminal defendants “have a right to an attorney whenever they are
threatened by imprisonment, even if imprisonment is not subsequently
imposed.” Id. at 435 n.23, 319 P.3d at 354 n.23. The court noted that “the
appointment of counsel is mandated because attempting to determine in advance
of the proceedings whether legal representation would ultimately be required
is an exercise in futility. The safeguard for parental rights thus rests on
the appointment of counsel at the beginning of proceedings . . . when T.M.
was taken into custody by DHS.” Id.




                                      9
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


foster custody of their children.”          Id. at 436, 319 P.3d at 355

(emphasis added).

            We now take this opportunity to clarify that In re

T.M. mandated that family courts appoint counsel for indigent

parents when DHS files a petition asserting custody over a

child.    We now further hold that family courts must appoint

counsel for indigent parents when DHS files a petition for

family supervision6 because, at that point, parental rights are

substantially affected as foster custody can be ordered by the

court at a subsequent hearing.7         See id. at 435, 319 P.3d at 354.

B.    The failure of the family court to appoint Mother counsel
      when DHS filed a petition for family supervision was
      structural error.

            The family court’s delay in appointing counsel

violated the mandate in In re T.M. that family courts must

      6
            Though DHS argues that failure to appoint Mother counsel in this
case is permissible because of Mother’s early departure from the January 13,
2015 hearing, DHS takes the position that, as a general proposition, counsel
should be appointed at the time DHS files a petition for family supervision.
      7
            A petition for family supervision hearing as well as review and
return hearings implicate parental rights even if they do not directly
address custody. See HRS §§ 587A-12(b) (“If the court determines that the
child is subject to imminent harm while in the custody of the child’s family,
the court shall order that a police officer immediately take the child into
protective custody and that the department immediately assume temporary
foster custody of the child.”); 587A-28(d) (“At the return hearing, the court
shall decide . . . [w]hether the child should be placed in foster custody or
under family supervision[.]”); 587A-28(g) (“Nothing in this section shall
prevent the court from setting a termination of parental rights hearing at
any time the court deems appropriate.”); 587A-30(b)(l) (“At each periodic
review hearing, the court shall . . . enter orders . . . [t]hat the child be
placed in foster custody if the court finds that the child’s remaining in the
family home is contrary to the welfare of the child and the child’s parents
are not willing and able to provide a safe family home for the child, even
with the assistance of a service plan[.]”).




                                      10
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


appoint counsel for indigent parents when DHS files a petition

asserting custody over a child.       The family court’s failure to

appoint counsel was structural error.

             According to Mother, In re T.M. and the principles of

due process require a family court to appoint counsel for a

parent upon DHS’s filing of a petition for custody.           She notes

that she was not appointed counsel until three months after the

family court awarded foster care to DHS, and this delay was

impermissible.

          Mother is correct.      In re T.M. “recognize[d] that

parents have a substantive liberty interest in the care,

custody, and control of their children that is protected by the

due process clause of article I, section 5 of the Hawaiʻi

Constitution.”    In re T.M., 131 Hawaiʻi at 421, 319 P.3d at 340.

Parents’ “substantive liberty interest in the care, custody, and

control of their children” entitles indigent parents to

appointed counsel when a petition for family supervision or a

petition for foster custody is filed.        This court recognized

that “as soon as DHS files a petition asserting custody over a

child, parents’ rights are ‘substantially affected.’           At that

point, an attorney is essential to protect an indigent parent’s

liberty interest in the care, custody and control of his or her

children.”    Id. at 435, 319 P.3d at 354.




                                    11
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


           Here, the family court’s three-month delay in

appointing counsel for Mother, after DHS was awarded foster

care, is a clear violation of In re T.M.          Pursuant to the

holding in In re T.M., the failure to appoint counsel is a

structural error that requires vacatur of orders made after

DHS’s filing for foster custody.          As Mother points out, had the

family court appropriately appointed her counsel prior to the

January hearing, where she lost custody to DHS without the

benefit of counsel, she may have been able to prevent that

deprivation of her constitutional right.

           The failure to timely appoint counsel is structural

error which, under State v. Loher, requires vacatur without the

necessity of proving harmful error.8         140 Hawaiʻi 205, 222, 398


     8
            Our decision, that failure to appoint counsel for indigent
parents when DHS files a petition for family supervision or a petition
asserting custody over a child is structural error, is in accord with the
holdings of many of our sister courts. See e.g., In Interest of R.D., 277
P.3d 889, 896 (Colo. App. 2012) (“A majority of other jurisdictions
addressing the issue have concluded that the violation of a respondent
parent’s statutory or constitutional right to counsel in a termination of
parental rights hearing is either reversible error per se or structural
error.”); In Interest of J.B., 624 So. 2d 792, 792 (Fla. Dist. Ct. App. 1993)
(failure to advise parent of right to counsel at the original dependency
adjudication proceeding, even when parent was represented by counsel at later
proceedings, “cannot be deemed harmless error since the dependency
adjudication was used as a basis of the adjudication of the permanent
termination of appellant’s parental right”); In Interest of J.M.B., 676
S.E.2d 9, 12 (Ga. Ct. App. 2009) (“[T]he total and erroneous denial of
appointed counsel during the termination hearing is presumptively harmful
because it calls into question the very structural integrity of the fact-
finding process.”); In re A.S.A., 852 P.2d 127, 129–30 (Mont. 1993) (failure
to appoint parent counsel until the end of the termination hearing violates
parent’s constitutional right to due process and termination judgment was
reversible error); In re S.S., 90 P.3d 571, 575–76 (Okla. Civ. App. 2004)
(holding that when parent is deprived of right to counsel in termination of

                                                             (continued . . .)


                                     12
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


P.3d 794, 811 (2017).      The family court’s failure to appoint

Mother counsel when DHS filed its petition for family

supervision was structural error and cannot be deemed harmless.

Thus, the ICA erred when it failed to vacate the family court’s

order granting DHS foster custody and order terminating Mother’s

parental rights.

                              V.   CONCLUSION

            For the foregoing reasons, we vacate the ICA’s

April 13, 2020 Judgment on Appeal affirming the family court’s

order granting DHS foster custody and subsequent order

terminating Mother’s parental rights, and remand for further

proceedings consistent with this opinion and considering the

best interests of the children.

Michael A. Glenn                          /s/ Mark E. Recktenwald
for Petitioner
                                          /s/ Paula A. Nakayama
Adriel C.S. Menor
for Respondent                            /s/ Sabrina S. McKenna

Thomas A. Helper                          /s/ Michael D. Wilson
for Amici Curiae
                                          /s/ Lisa W. Cataldo




(continued . . .)

parental rights proceeding, harmless error does not apply); In re Torrance
P., 724 N.W.2d 623, 635 (Wis. 2006) (holding it was “structural error” to
prohibit mother’s counsel from participating in termination hearing).




                                     13